Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/751,259 STAGE DRIVING DEVICE, METHOD FOR MANUFACTURING STAGE DRIVING DEVICE, AND IMAGING APPARATUS filed on 1/24/2020.  Claims 1-8 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 1/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2019/0238736 to Morimitsu et al.
	With regards to claim 1, the publication to Morimitsu et al. discloses a device having a secured section (20), a movable section (10) supported movably along a movement plane relative to the secured section; a driver (30, 730) including at least one magnet (620) at one of the secured section and the movable section and at least one coil (53, 731) at the other one of the secured section and the movable section, the driver being configured to move the movable section along the movement plane; at least one magnetic sensor (92) at one of the secured section and the movable section provided with the coil, the magnetic sensor being configured to detect a position of the movable section with respect to the secured section; and at least one magnetic body at the one of the secured section and the movable section provided with the coil, the magnetic body being configured to make the position of the movable section stable with respect to the secured section in a direction perpendicular to the movement plane using a magnetic force that acts between the magnetic body and the magnet, wherein the magnetic body and the magnetic sensor are located at mutually different positions in a direction along the movement plane.
	With regards to claim 5, Morimitsu et al. teaches wherein the magnet, the coil, and the magnetic body are sequentially disposed in the direction perpendicular to the movement plane.
	With regards to claim 7, Morimitsu et al. teaches wherein the movable section supports one of an imaging element and an optical element (3).
With regards to claim 8, the method steps are inherently from the structure as recited above in claim 1, including a method for manufacturing a stage driving device, the stage driving device including: a secured section; a movable section supported movably along a movement plane relative to the secured section; and a driver including at least one magnet at one of the secured section and the movable section and at least one coil at the other one of the secured section and the movable section, the driver being configured to move the movable section along the movement plane, the method comprising: attaching at least one magnetic sensor and at least one magnetic body to one of the 30 secured section and the movable section provided with the coil, at mutually different positions in a direction along the movement plane, the magnetic sensor being configured to detect a position of the movable section with respect to the secured section, the magnetic body being configured to make the position of the movable section stable with respect to the secured section in a direction perpendicular to the movement plane using a magnetic force that acts between the magnetic body and the magnet. 

   
Allowable Subject Matter
Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 2, the prior art does not teach wherein the coil is an air-core coil and includes an air-core portion; and a pair of substantially parallel straight portions on both sides of the air-core portion in a width direction of the coil, the straight portions including a lead wire extending straight, and wherein the magnetic body includes a pair of magnetic bodies extending along the pair of straight portions of the coil.
With regards to claim 6, the prior art does not teach wherein the coil and the magnetic sensor are disposed on a flexible substrate attached to one of the movable section and the secured section, and wherein the magnetic body is disposed on a side of the flexible substrate close to a back surface of the coil.

	
Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/4/22